DETAILED ACTION
This is on the merits of Application No. 17/149640, filed on 01/14/2021. Claims 1-7, 9-11, 13-16, and 18-23 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-11, 13-16, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claims 1, 11, 20, and 23. Particularly in claims 1 and 20, a sensor to be supported so as to output proximity signals indicating a proximity of an operator to a power takeoff of the vehicle while the operator is not residing in or on the vehicle. Particularly in claim 11, capturing an image of both the power takeoff and surrounding proximity. Particularly in claim 23, determining a distance between the operator and the power takeoff and comparing the distance to ap redefined threshold. Maschio (EP 2878186) is the closest art of record. Maschio senses the proximity of an operator to a cabin of a work vehicle. As the distance between the cabin and the PTO will remain constant, the sensing of an operator in a cabin could be interpreted as sensing the proximity of an operator relative to a power takeoff. This interpretation cannot be further carried out in light of the amended claims where proximity signals indicate a proximity of an operator to a power takeoff of a vehicle while the operator is not residing in or on the vehicle. Once the operator is out of the vehicle in Maschio, it is no longer able to indicate a proximity of an operator in relation to the power takeoff. As such, it also cannot compare the distance between the operator and power takeoff to a threshold value. Further, the addition of a image-based sensor to Maschio would not allow the sensor to capture an image of the power takeoff and surrounding proximity to determine sensed proximity of an operator. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659